United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 18, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-41238
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUEL ALBERTO MARTINEZ, also known as James A. Dupont,
also known as Albert Longoria,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-01-CV-199
                    USDC No. B-98-CR-394-ALL
                      --------------------

Before HIGGINBOTHAM, SMITH and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jeanette Mercado, court-appointed counsel for Manuel Alberto

Martinez, former federal prisoner # 88613-080, has filed a motion

for leave to withdraw as counsel pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that Martinez’s appeal

does not present a nonfrivolous issue.   See Dinkins v. Alabama,

526 F.2d 1268, 1269 (5th Cir. 1976).   In response to counsel’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41238
                                -2-

motion, Martinez moves for the appointment of substitute counsel

and, in the alternative, to dismiss his appeal voluntarily.

     Our independent review of counsel’s Anders brief, Martinez’s

response, and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   The request

for a COA, set forth in counsel’s brief, is DENIED.     Martinez’s

motion for the appointment of substitute counsel is DENIED.

Martinez’s motion to dismiss his appeal voluntarily is DENIED AS

MOOT.